Exhibit 10.4
Execution Version
MEMBERSHIP INTEREST PURCHASE AGREEMENT
dated
June 30, 2009
by and between
SANDRIDGE MIDSTREAM, INC.,
a Texas corporation
as Seller
and
TCW PECOS MIDSTREAM, L.L.C.,
a Texas limited liability company
as Buyer

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE 1 DEFINITIONS AND RULES OF CONSTRUCTION
    1  
Section 1.1 Definitions
    1  
 
       
ARTICLE 2 PURCHASE AND SALE; CLOSING
    7  
Section 2.1 Sale and Purchase of Membership Interests
    7  
Section 2.2 Assets
    7  
Section 2.3 Excluded Assets
    8  
Section 2.4 Retained Liabilities
    9  
Section 2.5 Consideration
    9  
Section 2.6 Allocation of Purchase Price
    9  
Section 2.7 Other Payments
    10  
 
       
ARTICLE 3 REPRESENTATIONS AND WARRANTIES REGARDING the SELLER Entities
    10  
Section 3.1 Organization of Seller Entities; Authority
    10  
Section 3.2 Authorization; Enforceability
    10  
Section 3.3 No Violation; No Conflict
    10  
Section 3.4 Consents and Approvals
    11  
Section 3.5 Litigation
    11  
Section 3.6 Brokers’ Fees
    11  
 
       
ARTICLE 4 REPRESENTATIONS AND WARRANTIES REGARDING THE COMPANY
    11  
Section 4.1 Organization of the Company; Authority
    11  
Section 4.2 Authorization; Enforceability
    11  
Section 4.3 No Violation; No Conflict
    12  
Section 4.4 Capitalization of the Company
    12  
Section 4.5 Conduct of Business
    12  
Section 4.6 Company Contracts
    13  
Section 4.7 Litigation
    13  
Section 4.8 Taxes
    13  
Section 4.9 Environmental Matters
    14  
Section 4.10 Compliance with Laws
    14  
Section 4.11 Permits
    15  
Section 4.12 Insurance
    15  
Section 4.13 Title to Assets; Sufficiency
    15  
Section 4.14 Employees
    15  
Section 4.15 Books and Records
    16  
 
       
ARTICLE 5 REPRESENTATIONS AND WARRANTIES REGARDING BUYER
    16  
Section 5.1 Organization of Buyer; Authority
    16  
Section 5.2 Authorization; Enforceability
    16  
Section 5.3 No Violation; No Conflict
    16  
Section 5.4 Consents and Approvals
    16  
Section 5.5 Litigation
    17  
Section 5.6 Brokers’ Fees
    17  
Section 5.7 Financial Ability
    17  
Section 5.8 Independent Investigation
    17  

 



--------------------------------------------------------------------------------



 



              Page
Section 5.9 Investment Representation
    17  
Section 5.10 Accredited Investor
    17  
Section 5.11 Waiver of Other Representations
    18  
Section 5.12 Nonreportability under the HSR Act
    18  
 
       
ARTICLE 6 COVENANTS
    18  
Section 6.1 Confidentiality and Disclosure
    18  
Section 6.2 Approvals
    18  
Section 6.3 Seller Marks
    19  
Section 6.4 Books and Records; Access
    19  
Section 6.5 Permits
    19  
Section 6.6 Tax Matters
    19  
Section 6.7 Further Assurances; Duty to Cooperate
    20  
Section 6.8 Maintenance of Company Existence
    21  
Section 6.9 Post Closing Date Assignments
    21  
 
       
ARTICLE 7 Deliverables
    21  
Section 7.1 Seller’s Deliverables
    21  
Section 7.2 Buyer’s Deliverables
    22  
 
       
ARTICLE 8 INDEMNIFICATION
    22  
Section 8.1 Survival
    22  
Section 8.2 Indemnification
    22  
Section 8.3 Procedures
    23  
Section 8.4 Exclusive Remedy and Release
    24  
 
       
ARTICLE 9 MISCELLANEOUS
    25  
Section 9.1 Successors and Assigns
    25  
Section 9.2 Notices
    25  
Section 9.3 Counterparts
    26  
Section 9.4 Rights
    26  
Section 9.5 Amendments
    26  
Section 9.6 No Waiver
    26  
Section 9.7 Governing Law; Jurisdiction
    26  
Section 9.8 Jury Waiver
    26  
Section 9.9 Limitation of Liability
    26  
Section 9.10 No Third Party Beneficiaries
    27  
Section 9.11 Further Assurances
    27  
Section 9.12 Expenses
    27  
Section 9.13 Entire Agreement
    27  
Section 9.14 Schedules
    27  
Section 9.15 Publicity
    27  
Section 9.16 Headings
    28  
Section 9.17 Rights and Remedies
    28  
Section 9.18 No Inducements
    28  
Section 9.19 No Partnership
    28  
Section 9.20 Rules of Construction
    28  

 



--------------------------------------------------------------------------------



 



     
LIST OF EXHIBITS
 
   
Exhibit A
  Form of Assignment of Membership Interests
Exhibit B
  Form of Confidentiality and Disclosure Agreement
Exhibit C
  Form of Seller Guaranty Agreement
Exhibit D
  Form of SR E&P Guaranty Agreement
Exhibit E
  Form of SR Energy Company Guaranty Agreement
Exhibit F
  Form of SR Energy Buyer Guaranty Agreement
 
   
 
   
SCHEDULES
   
 
   
Schedule 1.1(a)
  Knowledge
Schedule 1.1(b)
  Permitted Liens
Schedule 1.1(d)
  Transfer Restrictions
Schedule 2.2(a)
  Gathering System
Schedule 2.2(b)
  Easements
Schedule 2.2(c)
  Company Contracts
Schedule 2.2(d)
  Permits
Schedule 2.2(e)
  Personal Property
Schedule 2.3
  Excluded Assets
Schedule 2.3(l)
  O&M Permits
Schedule 3.3
  Violations; Conflicts
Schedule 3.4
  Seller Approvals
Schedule 3.5
  Litigation
Schedule 4.3(c)
  Violations; Conflicts
Schedule 4.6
  Breaches or Violations of Company Contracts
Schedule 4.7
  Seller or Company Related Litigation
Schedule 4.8
  Taxes
Schedule 4.9
  Environmental Matters
Schedule 4.10
  Compliance with Laws
Schedule 4.11
  Permits
Schedule 4.12
  Insurance
Schedule 4.13
  Title to Assets; Sufficiency
Schedule 5.3
  Violations; Conflicts
Schedule 5.4
  Buyer Approvals

 



--------------------------------------------------------------------------------



 



MEMBERSHIP INTEREST PURCHASE AGREEMENT
     This Membership Interest Purchase Agreement (this “Agreement”), dated
June 30, 2009 (the “Closing Date”) is entered into by and between SandRidge
Midstream, Inc., a Texas corporation (“Seller”), and TCW Pecos Midstream,
L.L.C., a Texas limited liability company (“Buyer”).
RECITALS
     WHEREAS, (a) Seller has formed, by causing that certain Certificate of
Formation, dated as of the Closing Date (the “Certificate of Formation”), to be
filed with the Secretary of the State of Delaware, Piñon Gathering Company, LLC,
a Delaware limited liability company (the “Company”); (b) Seller and the Company
have executed that certain Limited Liability Company Agreement, dated as of the
Closing Date (the “LLC Agreement”); and (c) Seller owns all of the issued and
outstanding membership interests of the Company (the “Membership Interests”);
     WHEREAS, (a) each of SandRidge Exploration and Production, LLC, a Delaware
limited liability company (“SR E&P”) and SandRidge Energy, Inc., a Delaware
corporation (“SR Energy”), has transferred, conveyed and assigned to Seller,
pursuant to the terms of that certain Assignment, Bill of Sale and Conveyance,
dated as of the Closing Date (the “Intercompany Conveyance”), each of SR E&P’s
and SR Energy’s respective right, title and interest in and to the Assets owned
by it on the Closing Date, free and clear of all Liens (other than Permitted
Liens); (b) Seller has transferred, conveyed and assigned to the Company,
pursuant to the terms of that certain Assignment, Bill of Sale and Conveyance,
dated as of the Closing Date (the “Company Conveyance” and together with the
Intercompany Conveyance, the “Asset Conveyances”), all of Seller’s right, title
and interest in and to the Assets, free and clear of all Liens (other than
Permitted Liens and any encumbrance, mortgage or security interest created in
the Company Conveyance); and (c), as a result of the consummation of the
transactions described in clauses (a) and (b), the Company owns all of the
Assets (as defined below);
     WHEREAS, (a) SR E&P and the Company have entered into that certain
Gathering Agreement, dated as of the Closing Date (the “Gathering Agreement”),
and (b) Seller and the Company have entered into that certain Operations and
Maintenance Agreement, dated as of the Closing Date (the “O&M Agreement”); and
     WHEREAS, Seller desires to sell to Buyer, and Buyer desires to purchase
from Seller, all of the Membership Interests, subject to the terms and
conditions described in this Agreement.
     NOW, THEREFORE, in consideration of the premises and mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Buyer and Seller agree as follows:
ARTICLE 1
DEFINITIONS AND RULES OF CONSTRUCTION
          Section 1.1 Definitions. As used herein, the following terms shall
have the following meanings:
     “Affiliate” means, with respect to any Person, any other Person that,
directly or indirectly, controls, is controlled by, or is under common control
with, such specified Person through one or more intermediaries or otherwise. For
the purposes of this definition, “control” means, where used with respect to any
Person, the possession, directly or indirectly, of the power to direct or cause
the direction of the

1



--------------------------------------------------------------------------------



 



management and policies of such Person, whether through the ownership of voting
securities or interests, by Contract or otherwise, and the terms “controlling”
and “controlled” have correlative meanings.
     “Agreement” has the meaning provided such term in the Preamble.
     “Asset Conveyances” has the meaning provided such term in the Recitals.
     “Assets” has the meaning provided such term in Section 2.2.
     “Assignment of Membership Interests” has the meaning provided such term in
Section 7.1(a)(i).
     “Business Day” means any day that is not a Saturday, Sunday or legal
holiday in the State of Texas and that is not otherwise a federal holiday in the
United States.
     “Buyer” has the meaning provided such term in the Preamble.
     “Buyer Approvals” has the meaning provided such term in Section 5.4(a).
     “Buyer Indemnified Parties” has the meaning provided such term in Section
8.2(a).
     “CERCLA” means the Federal Comprehensive Environmental Response,
Compensation, and Liability Act, as amended, 42 U.S.C. § 9601 et seq.
     “Certificate of Formation” has the meaning provided such term in the
Recitals.
     “Certification of Non-Foreign Status” has the meaning provided such term in
Section 7.1(a)(iii).
     “Claim Notice” has the meaning provided such term in Section 8.3(a).
     “Closing Date” has the meaning provided such term in Preamble.
     “Code” means the Internal Revenue Code of 1986, as amended, and the rules
and regulations promulgated thereunder.
     “Company” has the meaning provided such term in the Recitals.
     “Company Contracts” has the meaning provided such term in Section 2.2(c).
     “Company Conveyance” has the meaning provided such term in the Recitals.
     “Confidentiality and Disclosure Agreement” has the meaning provided such
term in Section 7.1(a)(ii).
     “Constituents of Concern” means any substance defined as a hazardous
substance, hazardous waste, hazardous material, toxic substance, solid waste,
pollutant or contaminant by any Environmental Law.
     “Contract” means any legally binding agreement, commitment, lease, license
or contract.
     “Dedicated Area” has the meaning provided such term in the Gathering
Agreement.
     “Direct Claim” has the meaning provided such term in Section 8.3(d).

2



--------------------------------------------------------------------------------



 



     “Dollars” and “$” mean the lawful currency of the United States.
     “Easements” has the meaning provided such term in Section 2.2(b).
     “Environmental Law” means all applicable Laws and Environmental Permits of
any Governmental Authority relating to the environment, natural resources, or
the protection thereof, including: (a) all requirements pertaining to liability
for reporting, management, licensing, permitting, investigation, and remediation
of emissions, discharges, releases, or threatened releases of a Constituent of
Concern; and (b) CERCLA, the Hazardous Materials Transportation Act, 49 U.S.C. §
5101 et. seq., the Federal Clean Water Act, the Federal Clean Air Act, the
Federal Solid Waste Disposal Act (which includes the Resource Conservation and
Recovery Act), the Federal Toxic Substances Control Act, and the Federal
Insecticide, Fungicide and Rodenticide Act, the Oil Pollution Act of 1990, 33
U.S.C. § 2701 et. seq., and the Safe Drinking Water Act, 42 U.S.C. §300f et.
seq., and any applicable Law relating to occupational health and safety, the
environment, natural resources or the protection thereof, each as amended from
time to time, including any regulations promulgated pursuant thereto, and any
state or local counterparts.
     “Environmental Permits” all permits, licenses, registrations,
authorizations, certificates and approvals, and any other similar items, of
Governmental Authorities required by Environmental Laws and necessary for or
held in connection with the ownership and/or operation of the Assets.
     “Excluded Assets” has the meaning provided such term in Section 2.3.
     “Expansions” has the meaning provided such term in the Gathering Agreement.
     “FTC” means the Federal Trade Commission.
     “Fundamental Representations and Warranties” means the representations and
warranties contained in Sections 3.1, 3.2, 3.3, 3.5, 3.6, 4.1, 4.2, 4.3, 4.4,
4.5, 4.13, 5.1, 5.2, 5.3 and 5.6.
     “GAAP” means generally accepted accounting principles of the United States,
consistently applied.
     “Gathering Agreement” has the meaning provided such term in the Recitals.
     “Gathering System” has the meaning provided such term in Section 2.2(a).
     “Governmental Authority” means any federal, state, municipal, local or
similar authority, regulatory or administrative agency, court or arbitral body
with jurisdiction over the Parties, this Agreement, any of the transactions
contemplated hereby, the Assets or the Membership Interests.
     “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended.
     “Income Tax” means any Tax based upon, measured by, or calculated with
respect to (a) net income, profits or similar measures (including capital gains
Taxes and minimum Taxes) or (b) multiple bases if one or more of the bases upon
which such Tax is based, measured by or calculated is described in clause (a),
in each case together with any interest, penalties, or additions to such Tax,
including Texas franchise tax.
     “Indebtedness for Borrowed Money” means, with respect to any Person, at any
date, without duplication: (a) all obligations of such Person for borrowed
money, including all principal, interest,

3



--------------------------------------------------------------------------------



 



premiums, fees, expenses, overdrafts and penalties with respect thereto; (b) all
obligations of such Person evidenced by bonds, debentures, notes or other
similar instruments; (c) all obligations of such Person to pay the deferred
purchase price of property, except trade payables incurred in the ordinary
course of business; (d) all obligations of such Person to reimburse any bank or
other Person in respect of amounts paid or payable under a letter of credit or
similar instrument; (e) all capitalized lease obligations; (f) all other
obligations of a Person which would be required to be shown as indebtedness on a
balance sheet of such Person prepared in accordance with GAAP; and (g) all
indebtedness of any other Person of the type referred to in clauses (a) to
(f) above, directly or indirectly guaranteed by such Person or secured by any
assets of such Person, whether or not such indebtedness has been assumed by such
Person.
     “Indemnified Party” has the meaning provided such term in Section 8.3(a).
     “Indemnifying Party” has the meaning provided such term in Section 8.3(a).
     “Intellectual Property” means: (a) trademarks, service marks, trade dress,
slogans, logos, and all goodwill associated therewith, and any applications or
registrations for any of the foregoing; (b) copyrights and any related
applications or registrations; (c) patents and any related applications or
registrations; (d) all confidential information, know-how, trade secrets and
similar proprietary rights in confidential inventions, discoveries,
improvements, processes, techniques, devices, methods, patterns, formulae and
specifications; and (e) all other intellectual property rights, statutory or
common law, in the United States or worldwide.
     “Intercompany Conveyance” has the meaning provided such term in the
Recitals.
     “IRS” means the United States Internal Revenue Service.
     “Knowledge” means: (a) with respect to Seller, the actual knowledge, after
due inquiry, of the natural Persons identified in Schedule 1.1(a), as “Seller’s
Persons With Knowledge”; and (b) with respect to Buyer, the actual knowledge,
after due inquiry, of the natural Persons identified in Schedule 1.1(a) as
“Buyer’s Persons With Knowledge”.
     “Law” means any statute, writ, law, common law, rule, regulation,
ordinance, order, judgment, injunction, award, determination or decree of a
Governmental Authority, or any requirement under the common law, in each case as
in effect on and as interpreted on the Closing Date or on and as of the Closing
Date, as applicable, unless the context otherwise clearly requires a different
date, in which case on and as of such date applicable to the Parties, this
Agreement, any of the transactions contemplated hereby, the Assets or the
Membership Interest.
     “Lien” means any charge, pledge, option, mortgage, deed of trust,
hypothecation, encumbrance or security interest.
     “Line Pack” has the meaning provided such term in the Gathering Agreement.
     “LLC Agreement” has the meaning provided such term in Recitals.
     “Losses” has the meaning provided such term in Section 8.2(a).
     “Membership Interests” has the meaning provided such term in the Recitals.
     “Non-Income Tax” means any Tax other than an Income Tax or a Transfer Tax.

4



--------------------------------------------------------------------------------



 



     “O&M Agreement” has the meaning provided such term in the Recitals.
     “O&M Assets” means the assets described in clauses (g) and (l) of the
definition of Excluded Assets.
     “Organizational Documents” means any charters, articles of incorporation,
certificates of incorporation, certificates of formation, articles of
association, bylaws, operating agreements, certificates of limited partnership,
partnership agreements, limited liability company agreements, regulations, and
all other similar documents, instruments or certificates executed, adopted or
filed in connection with the creation, formation or organization of any Person,
including any amendments thereto.
     “Parties” means, collectively, Seller and Buyer, and “Party” means,
individually, either Buyer or Seller.
     “Permits” has the meaning provided such term in Section 2.2(d).
     “Permitted Liens” means the Liens listed on Schedule 1.1(b) and any other:
(a) Liens for Taxes and assessments not yet due or delinquent; (b) statutory
Liens (including materialmen’s, warehousemen’s, mechanic’s, repairmen’s,
landlord’s, and other similar Liens) arising in the ordinary course of business
and securing payments not yet due or delinquent; (c) rights of lessors and
lessees under leases and rights of third parties under any Company Contract;
(d) rights of licensors and licensees under licenses executed in the ordinary
course of business; (e) restrictive covenants, easements and defects,
imperfections, or irregularities of title or Liens, if any, in each case that
are of a nature that do not, or that would not reasonably be expected to,
materially and adversely affect the ownership, or adversely affect the use or
operation of the Assets; (f) purchase money Liens and Liens securing rental
payments under capital lease arrangements set forth on Schedule 2.2(c);
(g) restrictions on transfer with respect to which consents or waivers are
obtained for the transactions contemplated by this Agreement to the extent
disclosed on Schedule 1.1(d); (h) Liens created by Buyer, or its successors and
assigns; and (i) terms and conditions of the Permits listed on any of the
Schedules.
     “Person” means any individual, firm, corporation, partnership, limited
liability company, incorporated or unincorporated association, joint venture,
joint stock company, Governmental Authority or other entity of any kind.
     “Personal Property” has the meaning provided such term in Section 2.2(e).
     “Purchase Price” has the meaning provided such term in Section 2.5.
     “Reasonable Efforts” means efforts in accordance with reasonable legal,
commercial practice and without the incurrence of any material expense or risk.
     “Records” has the meaning provided such term in Section 2.2(f).
     “Representatives” means a Person’s directors, managers, partners, officers,
employees, duly authorized agents, or professional advisors (including
attorneys, accountants, consultants, bankers, financial advisors and any
representatives of such advisors).
     “Retained Liabilities” has the meaning provided such term in Section 2.4.
     “Schedules” means the schedules attached to this Agreement.

5



--------------------------------------------------------------------------------



 



     “Seller” has the meaning provided such term in the Preamble.
     “Seller Approvals” has the meaning provided such term in Section 3.4.
     “Seller Entities” means, collectively, SR E&P, Seller and SR Energy, and
“Seller Entity” means, individually, any of SR E&P, Seller or SR Energy.
     “Seller Guaranty Agreement” has the meaning provided such term in Section
7.1(a)(iv).
     “Seller Indemnified Parties” has the meaning provided such term in Section
8.2(b).
     “Seller Marks” has the meaning provided such term in Section 6.3.
     “SR E&P” has the meaning provided such term in the Recitals.
     “SR E&P Guaranty Agreement” has the meaning provided such term in Section
7.1(a)(v).
     “SR Energy” has the meaning provided such term in the Recitals.
     “SR Energy Buyer Guaranty Agreement” has the meaning provided such term in
Section 7.1(a)(vii).
     “SR Energy Company Guaranty Agreement” has the meaning provided such term
in Section 7.1(a)(vi).
     “Straddle Period” has the meaning provided such term in Section 6.6(c).
     “Tax Returns” means any form, report, return, statement, election,
document, estimated tax filing, declaration, or other information, filed with or
required to be supplied to any Taxing Authority by any Person with respect to
Taxes, including any amendments thereof or schedule or attachment thereto, and
any documents with respect to or accompanying requests for the extension of time
in which to file any such report, return, statement, election, document,
declaration or other information.
     “Taxes” means all (a) federal, state, provincial, county, local and foreign
taxes, assessments, duties, levies, imposts or other similar charges, including
all income, franchise, margin, profits, capital gains, capital stock, transfer,
gross receipts, sales, use, service, occupation, ad valorem, property, excise,
severance, windfall profit, production, custom, premium, stamp, license,
payroll, employment, social security, unemployment, disability, environmental,
alternative minimum, add-on, value-added, withholding and other taxes,
assessments, duties, levies, imposts or other similar charges of any kind, and
all estimated taxes, deficiency assessments, additions to tax, penalties and
interest, and (b) liability for items within clause (a) of any other Person by
Contract, operation of law (including Treasury Regulation section 1.1502-6) or
otherwise.
     “Taxing Authority” means, with respect to any Tax, a Governmental Authority
that imposes such Tax, and the agency (if any) charged with the collection of
such Tax for such entity, including any Governmental Authority that imposes, or
is charged with collecting, Social Security or similar charges or premiums.
     “Third Party Claim” has the meaning provided such term in Section 8.3(a).

6



--------------------------------------------------------------------------------



 



     “Third Party Gathering Agreement” means that certain Gas Gathering
Agreement dated June 26, 2009 between Enterprise Products Operating, LLC, as
shipper, and SandRidge Midstream, Inc., as gatherer.
     “Transaction Documents” means this Agreement, the Gathering Agreement, the
O&M Agreement, the Assignment of Membership Interests, the Asset Conveyances,
the Seller Guaranty Agreement, the SR E&P Guaranty Agreement, the SR Energy
Company Guaranty Agreement, SR Energy Buyer Guaranty Agreement, the
Confidentiality and Disclosure Agreement and the Third Party Gathering
Agreement, and any other agreement or document that may be required to be
executed to consummate the transactions contemplated hereby or thereby.
     “Transfer Taxes” has the meaning provided in Section 6.6(a).
ARTICLE 2
PURCHASE AND SALE; CLOSING
          Section 2.1 Sale and Purchase of Membership Interests. Upon the terms
and subject to the conditions set forth herein, Seller shall sell, assign and
transfer to Buyer, and Buyer will purchase, acquire and accept from Seller, the
Membership Interests on the Closing Date.
          Section 2.2 Assets. The term “Assets” shall mean, less and except the
Excluded Assets (and all other assets of the Seller Entities not described in
this Section 2.2), all right, title and interest of the Company in and to the
following assets:
          (a) that certain 2” to 20” diameter natural gas pipeline located in
Pecos and Terrell Counties, Texas, which is approximately three hundred and
seventy (370) miles in length that gathers all of the gas produced by Seller and
its Affiliates within the Dedicated Area, including above-ground facilities or
structures, compression equipment and facilities, Line Pack, and the valves,
machinery, equipment, gauges, meters, fittings, fixtures and improvements
related thereto, as more particularly described on Schedule 2.2(a) (the
“Gathering System”);
          (b) all rights-of-way, easement rights and surface rights owned or
held in connection with the ownership or operation of the Gathering System,
together with any and all other rights, tenements, easements, appendages,
appurtenant rights, privileges, leases, Contracts and agreements related to real
property as may be required in connection with the ownership of the Gathering
System, as more particularly described on Schedule 2.2(b) (the “Easements”);
          (c) all Contracts necessary for the ownership or operation of the
Gathering System, as more particularly described on Schedule 2.2(c) (the
“Company Contracts”);
          (d) all permits necessary in connection with the ownership or
operation of the Assets, including the Environmental Permits, licenses,
certificates, consents, approvals, waivers, authorizations and registrations
issued by a Governmental Authority and necessary in connection with the
ownership of the Gathering System, as more particularly described on
Schedule 2.2(d) (the “Permits”);
          (e) the items of personal property (tangible or intangible) necessary
in connection with the ownership or operation of the Gathering System, as more
particularly described on Schedule 2.2(e) (the “Personal Property”); and
          (f) all records, documents, books, supplier lists and work orders
necessary to operate the Gathering System, and all other documents and data
(including electronic data) relating to the

7



--------------------------------------------------------------------------------



 



operation of the Assets (including past operations), including all of the
foregoing necessary to cause operations to remain in compliance with applicable
Law (the “Records”).
          Section 2.3 Excluded Assets. All assets of the Seller Entities listed
on Schedule 2.3, and any other assets of the Seller Entities and their
Affiliates described below, will be retained by the Seller Entities (or their
Affiliates, as applicable) and will not be included in the Assets (the “Excluded
Assets”):
          (a) cash;
          (b) accounts receivable (including any imbalance receivables), trade
credits, proceeds or revenues accruing for any period prior to the Closing Date;
          (c) all personal property relating to any Seller Entity generally and
not involving or relating solely to the Assets or the business related to the
Assets, or that may be necessary or useful in such Seller Entity’s (or any of
its Affiliates’) development, construction, operation and/or ownership of any
Expansions;
          (d) each Seller Entity’s Organizational Documents, duplicate copies of
the Records as are necessary to enable the Seller Entities to file Tax Returns
and reports, and any other records or materials relating to any Seller Entity
generally and not involving or relating solely to the Assets or the business
related to the Assets, and any of the foregoing that may be necessary or useful
in such Seller Entity’s (or any of its Affiliates’) operation of the Assets
pursuant to the O&M Agreement, or development, construction, operation and/or
ownership of any Expansions;
          (e) refunds of premiums from any insurance policy of any Seller Entity
and any Tax refunds due to any Seller Entity resulting from this Agreement or
the transactions contemplated hereby;
          (f) all proceeds, claims and rights under any: (i) insurance policies
covering the Assets that relate to any damage or destruction (whether by fire,
theft, vandalism or other casualty) that has occurred prior to the Closing Date;
and (ii) condemnation or eminent domain awards that relate to any condemnation
of any Assets that has occurred prior to the Closing Date;
          (g) all, as relate to the ownership or operation of the Assets:
(i) Intellectual Property; (ii) software licenses and software license
agreements; (iii) information technology hardware of any kind whatsoever;
(iv) office supplies, furniture and equipment, including computers, printers,
copiers, personal handheld devices and phones; (v) tools and rolling stock;
(vi) SCADA-related licenses, equipment and software; and (vii) FCC permits,
licenses, and other similar documents and consents;
          (h) all wellhead separation equipment, meters and flowlines, and any
equipment dedicated to the removal of carbon dioxide or other inert gasses or
the recovery of any hydrocarbon liquids;
          (i) all rights-of-way, easement rights and surface rights owned or
held by the Seller Entities (or their Affiliates, as applicable) for the
purposes of the development, construction, operation and/or ownership of any
Expansions and the conduct of oil and gas exploration and production activities;
          (j) all Contract rights owned or held by the Seller Entities (or their
Affiliates, as applicable) to the extent necessary for the development,
construction, operation and/or ownership of any Expansions and the conduct of
oil and gas exploration and production activities;

8



--------------------------------------------------------------------------------



 



          (k) all rights under any permits owned or held by the Seller Entities
(or their Affiliates, as applicable) to the extent necessary for the
development, construction, operation and/or ownership of any Expansions and the
conduct of oil and gas exploration and production activities; and
          (l) all permits that are to be held by Seller under the O&M Agreement
as more particularly set forth on Schedule 2.3(l).
          Section 2.4 Retained Liabilities. Upon and after the Closing Date,
Seller shall retain and be liable for the following liabilities and obligations
(without duplication, the “Retained Liabilities”):
          (a) all liabilities and obligations of any Seller Entity arising out
of, or relating to, any Excluded Asset;
          (b) any liabilities of any Seller Entity or the Company resulting from
the consummation of the transactions contemplated by this Agreement, including
Taxes; and
          (c) all other liabilities of any Seller Entity arising from, based on,
related to, or associated with, the formation of the Company, the contribution
of the Assets to the Company, or any act, omission, event, condition or
circumstance involving or relating to the use, ownership or operation of the
Assets occurring or existing before the Closing Date (including accounts
payable, Taxes, and wellhead and other imbalances).
          Section 2.5 Consideration. In consideration of the sale and purchase
of the Membership Interests as contemplated by Section 2.1, on the Closing Date,
Buyer shall pay to Seller an aggregate of two hundred million dollars
($200,000,000.00) in cash by means of a completed wire transfer of immediately
available funds to an account designated in writing by Seller (the “Purchase
Price”). BUYER AND SELLER ACKNOWLEDGE AND AGREE THAT THE TERMS OF THIS
AGREEMENT, INCLUDING THE LIMITATIONS ON, AND DISCLAIMERS OF WARRANTIES AND
REPRESENTATIONS OF, SELLER CONTAINED IN THIS AGREEMENT, ARE A BARGAINED FOR AND
MATERIAL PART OF THE CONSIDERATION FOR THE MEMBERSHIP INTERESTS.
          Section 2.6 Allocation of Purchase Price. Seller and Buyer recognize
that the purchase of the Membership Interests will be treated for federal income
tax purposes as the purchase of the Assets of the Company. Seller and Buyer
agree to cooperate in good faith to determine a reasonable allocation of the
Purchase Price as determined for federal income tax purposes among the Assets in
accordance with Section 1060 of the Code and the Treasury regulations
thereunder. On or prior to the date ninety (90) days after the Closing Date,
Buyer shall provide to Seller Buyer’s proposed allocation of the Purchase Price.
Within thirty (30) days after the receipt of such allocation, Seller shall
propose to Buyer any changes to such allocation or otherwise shall be deemed to
have agreed with such allocation. Seller and Buyer shall cooperate in good faith
to attempt to mutually agree to such allocation and shall reduce any such
agreement to writing, including jointly and properly completing an IRS
Form 8594, and any other forms or statements required by the Code, Treasury
regulations or the IRS, together with any and all attachments required to be
filed therewith. Seller and Buyer shall file timely any such forms and
statements with the IRS. The allocation of the Purchase Price shall be revised
to take into account any subsequent adjustments to the Purchase Price in the
manner provided by Section 1060 of the Code and the Treasury Regulations
thereunder. Seller and Buyer shall not file (and Seller shall cause SR E&P not
to file) any Tax Return or other documents or otherwise take any position with
respect to Taxes that is inconsistent with any agreed upon allocation of the
Purchase Price. Notwithstanding the foregoing, Buyer shall not be required to
agree upon the allocation of the Purchase Price for Tax purposes with Seller
and, if no agreement is reached, the Parties may report different allocations of
the Purchase Price.

9



--------------------------------------------------------------------------------



 



          Section 2.7 Other Payments. Upon receipt, Buyer shall promptly send to
Seller any third party invoices received by Buyer (or its Affiliates) that are
attributable to the Retained Liabilities. Upon receipt, Seller shall promptly
pay (and cause SR E&P to pay) such invoices directly to the appropriate third
party. Upon receipt, Buyer will promptly remit to Seller all amounts received by
Buyer that are attributable to the Excluded Assets (including Retained
Liabilities) or that are otherwise attributable to periods on or before the
Closing Date.
ARTICLE 3
REPRESENTATIONS AND WARRANTIES REGARDING THE SELLER ENTITIES
     Seller hereby represents and warrants to Buyer as follows:
          Section 3.1 Organization of Seller Entities; Authority. SR E&P and SR
Energy are duly organized, validly existing and in good standing under the Laws
of the State of Delaware and Seller is duly organized, validly existing and in
good standing under the Laws of the State of Texas, and each Seller Entity has
all requisite power and authority, as applicable, to own, lease and operate its
properties and carry on its businesses as now being conducted. Each Seller
Entity is duly qualified or licensed to do business as a foreign entity in good
standing in every jurisdiction in which such qualification is required.
          Section 3.2 Authorization; Enforceability. Each Seller Entity has the
requisite corporate or limited liability company power, as applicable, to
execute and deliver the Transaction Documents to which it is a party and to
perform all obligations to be performed by it under the Transaction Documents to
which it is a party. The execution and delivery by each Seller Entity of the
Transaction Documents to which it is a party and the consummation of the
transactions contemplated thereby have been duly and validly authorized and
approved by all requisite corporate or limited liability company action, as
applicable, on part of such Seller Entity. Each Transaction Document (a) has
been duly and validly executed and delivered by each Seller Entity that is a
party thereto and (b) constitutes a valid and binding obligation of each Seller
Entity that is a party thereto, enforceable against each such Seller Entity in
accordance with its terms, subject to applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and similar Laws affecting
creditors’ rights generally and subject, as to enforceability, to general
principles of equity.
          Section 3.3 No Violation; No Conflict. Except as disclosed on
Schedule 3.3, the execution and delivery of each Transaction Document by the
Seller Entities party thereto and the consummation of the transactions
contemplated thereby by the Seller Entities (assuming all of the Seller
Approvals have been made, given or obtained, other than those that are
customarily made, given or obtained after the Closing Date) do not and shall
not:
          (a) violate or conflict with any Law applicable to any Seller Entity;
          (b) violate or conflict with any Organizational Document of any Seller
Entity; or
          (c) (i) violate, conflict with, result in a breach of any provision
of, constitute a default (or an event that, with notice or lapse of time, or
both, would constitute a default) under, or result in the termination of or a
right of termination, cancellation, acceleration or amendment under, any of the
terms, conditions or provisions of any Contract to which any Seller Entity is a
party or by which its assets or properties may be bound; or (ii) result in the
creation of any Lien on the Membership Interests or the Assets (other than a
Permitted Lien or any encumbrance, mortgage or security interest created in the
Company Conveyance or the Assignment of Membership Interests).

10



--------------------------------------------------------------------------------



 



          Section 3.4 Consents and Approvals. No filing or registration with,
declaration or notification to, or order, authorization, consent or approval of,
any Governmental Authority or any other Person is required in connection with
the execution and delivery of any Transaction Document by the Seller Entities
party thereto and the consummation of the transactions contemplated thereby by
the Seller Entities party thereto, except for the required filings, consents,
approvals, registrations, declarations, orders, authorizations and notices set
forth on Schedule 3.4 (the “Seller Approvals”).
          Section 3.5 Litigation. Except as set forth on Schedule 3.5 (and
except for Taxes, Environmental Matters and Permits, which are addressed in
Sections 4.8, 4.9 and 4.11, respectively), as of the Closing Date: (a) there are
no lawsuits, claims, proceedings, investigations, reviews, audits or other
actions before any Governmental Authority pending or, to the Knowledge of
Seller, threatened in writing by any Person against any Seller Entity that would
reasonably be expected to have, individually or in the aggregate, an adverse
effect on the Seller Entities’ ability to perform their respective obligations
under the Transaction Documents to which they are a party, including their
obligations to consummate any transactions contemplated thereby; and (b) there
is no order or unsatisfied judgment from any Governmental Authority that would
reasonably be expected to have, individually or in the aggregate, an adverse
effect on the Seller Entities’ ability to perform their respective obligations
under the Transaction Documents to which they are a party, including their
obligations to consummate any transactions contemplated thereby.
          Section 3.6 Brokers’ Fees. No broker, finder, investment banker or
other Person is entitled to any brokerage fee, finders’ fee or other commission
in connection with the transactions contemplated by this Agreement based upon
arrangements made by any Seller Entity or any of their respective Affiliates or
Representatives.
ARTICLE 4
REPRESENTATIONS AND WARRANTIES REGARDING THE COMPANY
      Seller hereby represents and warrants to Buyer as follows:
          Section 4.1 Organization of the Company; Authority.
          (a) The Company is a limited liability company, duly organized,
validly existing and in good standing under the Laws of the State of Delaware
and has all requisite limited liability company power and authority to own,
lease and operate its properties and carry on its business as now being
conducted.
          (b) The Company is duly qualified as a foreign limited liability
company and is in good standing in the State of Texas.
          (c) Seller has made available to Buyer true and complete copies of all
existing Organizational Documents of the Company.
          Section 4.2 Authorization; Enforceability. The Company has the
requisite limited liability company power to execute and deliver the Transaction
Documents to which it is a party and to perform all obligations to be performed
by it thereunder. The execution and delivery by the Company of the Transaction
Documents to which it is a party and the consummation of the transactions
contemplated thereby have been duly and validly authorized and approved by all
requisite limited liability company action on the part of the Company. Each
Transaction Document to which the Company is a party (a) has been duly and
validly executed and delivered by the Company, and (b) constitutes a valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms, subject to

11



--------------------------------------------------------------------------------



 



applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and similar Laws affecting creditors’ rights generally and subject,
as to enforceability, to general principles of equity.
          Section 4.3 No Violation; No Conflict. The execution and delivery of
this Agreement by Seller and the consummation of the transactions contemplated
hereby (including the Asset Conveyances) by the Seller Entities (assuming all of
Seller Approvals have been made, given or obtained, other than those that are
customarily made, given or obtained after the Closing Date) do not and shall
not:
          (a) violate or conflict with any Organizational Document of the
Company;
          (b) violate or conflict with any Law applicable to the Company; or
          (c) other than as set forth on Schedule 4.3(c), violate, conflict
with, result in a breach of any provision of, constitute a default (or an event
that, with notice or lapse of time, or both, would constitute a default) under,
or result in the termination of or a right of termination, cancellation or
amendment under, accelerate the performance required by, or result in the
creation of any Lien (other than a Permitted Lien or any encumbrance, mortgage
or security interest created in the Company Conveyance) upon any of the Assets
under, or result in the acceleration or trigger of any payment or time of
payment, pursuant to any of the terms, conditions or provisions of any Company
Contract.
          Section 4.4 Capitalization of the Company.
          (a) Seller is the sole member of the Company, the Membership Interests
held by Seller constitute all of the issued and outstanding membership interests
of the Company, no membership interests of the Company are held in the treasury
of the Company, and no membership interests of the Company have been reserved
for issuance upon the exercise of outstanding options, warrants, rights or
otherwise.
          (b) The Membership Interests have been duly authorized and are validly
issued, fully paid and non-assessable and have not been issued in violation of
any preemptive or other similar right.
          (c) Seller has good and valid title to, holds of record and owns
beneficially, the Membership Interests, free and clear of any Lien (other than
any transfer restrictions imposed on equity securities by applicable federal and
state securities Laws).
          (d) The Company has no issued or outstanding Indebtedness for Borrowed
Money.
          (e) There are no outstanding subscriptions, options, warrants, rights,
calls, commitments, or other securities convertible into, or exchangeable or
exercisable for, equity securities, or agreements of any character providing for
the purchase or issuance of any membership interest, or any other equity
security or equity interests of the Company or any securities or other
instruments representing the right to purchase or otherwise receive any
membership interests or any other equity security interest of the Company, and
there are no agreements of any kind that may obligate the Company to issue,
purchase, redeem or otherwise acquire any membership interest or any other
equity security or equity interest of the Company. There are no voting
agreements, proxies or other similar agreements or understandings with respect
to the Membership Interests.
          Section 4.5 Conduct of Business. Since the date of its formation:
(a) the Company has conducted no business other than the ownership and operation
of the Assets; (b) the Company has not owned or operated any properties or
assets other than the Assets; (c) the business of the Company has been conducted
only in the ordinary course of business; and (d) the Company has incurred no
liabilities,

12



--------------------------------------------------------------------------------



 



except for any liabilities arising under the Company Contracts or as otherwise
would constitute a part of the Retained Liabilities.
          Section 4.6 Company Contracts.
          (a) Schedule 2.2(c) contains a true and complete list of the Company
Contracts in effect on the Closing Date.
          (b) Except as set forth on Schedule 4.6:
          (i) each Company Contract is valid and binding, in full force and
effect and enforceable against the Company, and, to the Knowledge of Seller,
each other party thereto, in accordance with its terms, subject to applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
similar Laws affecting creditors’ rights generally and subject, as to
enforceability, to general principles of equity;
          (ii) the Seller Entities and the Company have performed all
obligations required to be performed by them to date under each Company
Contract;
          (iii) no event or condition exists or has occurred that violates,
results in a breach of any provision of or the loss of any benefit under, or
constitutes a default (or an event that, with notice or lapse of time, or both,
would constitute a default) on the part of any Seller Entity or the Company, or,
to the Knowledge of Seller, any other party under, or results or will result in
the creation of any Lien (other than a Permitted Lien) upon any of the Assets or
the Membership Interests under, any of the terms, conditions or provisions of
any Company Contract; and
          (iv) true and complete copies of all Company Contracts have been made
available to Buyer or its Representatives.
          Section 4.7 Litigation. Except as set forth on Schedule 4.7 (and
except for Taxes, Environmental Matters, and Permits, which are addressed in
Sections 4.8, 4.9 and 4.11, respectively), as of the Closing Date: (a) there are
no lawsuits, claims, proceedings, investigations, reviews, audits or actions
before any Governmental Authority pending or, to the Knowledge of Seller,
threatened in writing by any Person against the Company or any Seller Entity
that relates to the Assets, the O&M Assets, or the Company’s ability to perform
its obligations under the Transaction Documents to which it is a party,
including its obligations to consummate any transactions contemplated thereby;
and (b) there is no order or unsatisfied judgment from any Governmental
Authority relates to the Company, the Assets, the O&M Assets, or the Company’s
ability to perform its obligations under the Transaction Documents to which it
is a party, including its obligations to consummate any transactions
contemplated thereby.
          Section 4.8 Taxes. Except as set forth on Schedule 4.8: (a) all Tax
Returns required to be filed with respect to the Company, the Assets, the O&M
Assets and the Membership Interests have been timely filed; (b) all Taxes due
with respect to the Company, the Assets, the O&M Assets and the Membership
Interests have been paid; (c) there are no Liens (other than Permitted Liens) on
the Company, any of the Assets, the O&M Assets or the Membership Interests that
arose in connection with any failure to pay any Tax; (d) there is no claim
pending by any Taxing Authority in connection with any Tax related to the
Company, the Assets, the O&M Assets or the Membership Interests; (e) no audit,
proceeding, investigation or other examination is pending or in progress, or, to
the Knowledge of Seller, threatened in writing with respect to any Tax Return or
Taxes of or relating to the Company, the Assets, the O&M Assets or the
Membership Interests; (f) there are no agreements or waivers currently in effect

13



--------------------------------------------------------------------------------



 



that provide for an extension of time with respect to the filing of any Tax
Return related to the Company, the Assets, the O&M Assets or the Membership
Interests or the assessment or collection of any Tax related to the Company, the
Assets, the O&M Assets or the Membership Interests; (g) no written claim has
been made by any Taxing Authority in a jurisdiction where any Seller Entity or
the Company does not file a Tax Return that any such Seller Entity or the
Company is or may be subject to taxation in that jurisdiction; (h) none of the
Assets or the O&M Assets currently is “tax-exempt use property” (within the
meaning of Section 168(h) of the Code) or “tax-exempt bond financed property”
(within the meaning of Section 168(g)(5) of the Code); (i) the Assets and the
O&M Assets have been properly listed and described on the current property Tax
rolls for the Tax jurisdictions in which they are located and no portion of the
Assets or the O&M Assets currently constitutes omitted property for property Tax
purposes; (j) no agreement, consent, clearance, or other Tax ruling or agreement
has been executed or entered into relating to Taxes arising in connection with
the Company, the Assets, the O&M Assets or the Membership Interests, including
any IRS private letter rulings or comparable rulings of any Taxing Authority and
closing agreements pursuant to Section 7121 of the Code or any similar Law;
(k) the Company has not engaged in any reportable transaction as defined in
Treasury Regulation section 1.6011-4; and (l) the Company has been properly
classified for federal income tax purposes as an entity disregarded as separate
from its owner, Seller, a Texas corporation, since the date of its formation.
          Section 4.9 Environmental Matters. Except as set forth on
Schedule 4.9:
          (a) the Assets and the O&M Assets and operation of the Assets and the
O&M Assets, to the extent conducted by the Seller Entities or the Company prior
to the Closing Date, are in compliance with all Environmental Laws and
Environmental Permits. No Seller Entity has received any written communication,
whether from a Governmental Authority, citizens group, employee or otherwise,
that has not been resolved and that alleges that the Assets are not in such
compliance or that any Seller Entity has any liability under an Environmental
Law. To the Knowledge of Seller, there are no present or past actions,
activities, circumstances, conditions, events or incidents that may reasonably
be expected to prevent or interfere with such compliance or give rise to such
liability in the future;
          (b) (i) the Company possess all Environmental Permits required under
Environmental Laws for the Company to own and operate the Assets and (ii) the
Seller Entities possess all Environmental Permits required under Environmental
Laws for the Seller Entities to own and operate the O&M Assets, in each case, as
currently conducted, and all such Environmental Permits are in full force and
effect and there are no lawsuits or other proceedings pending or, to the
Knowledge of Seller, threatened in writing, before any Governmental Authority
that seek the revocation, cancellation, suspension or adverse modification of
such Environmental Permits;
          (c) Seller has delivered to or otherwise made available for inspection
by Buyer (or its Representatives) true, complete and correct copies of any
reports, studies, analyses, tests, or monitoring data possessed by the Seller
Entities pertaining to the Assets’ compliance with Environmental Laws or to
Constituents of Concern, in, on, beneath or adjacent to any property currently
or formerly owned, operated or leased by the Company, or regarding the Assets’
compliance with applicable Environmental Laws; and
          (d) to the Knowledge of Seller, there are and have been no actions,
activities, circumstances, conditions, events, or incidents involving the Assets
that may reasonably be expected to give rise to any liability under
Environmental Law.
          Section 4.10 Compliance with Laws. Except with respect to matters set
forth in Schedule 4.10 (and except for Laws relating to Taxes, Environmental
Matters and Permits, which are addressed in Sections 4.8, 4.9 and 4.11,
respectively), (a) the Company is in compliance with all Laws in

14



--------------------------------------------------------------------------------



 



connection with the ownership and operation of the Assets and (b) the Seller
Entities are in compliance with all Laws in connection with the ownership and
operation of the O&M Assets.
          Section 4.11 Permits. Except with respect to Environmental Permits (as
to which certain representations and warranties are made pursuant to
Section 4.9) and except as set forth on Schedule 4.11: (a) the Company is (and,
to Seller’s Knowledge, the Seller Entities have been) in compliance with all
Permits related to the Assets and the O&M Assets; (b) all such Permits are, to
Seller’s Knowledge, in full force and effect; (c) there are no lawsuits or other
proceedings pending, or, to Seller’s Knowledge, threatened in writing before any
Governmental Authority that seeks the revocation, cancellation, suspension or
adverse modification of any Permit of the Company or any Seller Entity; and
(d) the Company possesses, and the Assets include, all Permits necessary for it
to own and operate the Assets as currently conducted. Schedule 4.11 sets forth a
true and complete list of all such Permits.
          Section 4.12 Insurance. Schedule 4.12 contains a summary description
of all policies of property, fire and casualty, product liability, and other
insurance held by or for the benefit of the Company and that relate to the
ownership or operation of the Assets as of the Closing Date. Except as set forth
on Schedule 4.12, no Seller Entity has received any notice from the insurer
under any insurance policy relating to the Assets or the O&M Assets disclaiming
coverage, reserving rights with respect to a particular claim or such policy in
general, or canceling or materially amending any such policy. Except as set
forth on Schedule 4.12, there is no claim, suit or other matter currently
pending, in respect of which any Seller Entity has received such a notice. All
premiums due and payable for such insurance policies have been duly paid, and
such insurance policies or extensions or renewals thereof in the amounts
described are outstanding and duly in full force.
          Section 4.13 Title to Assets; Sufficiency.
          (a) The Company owns (i) a good and valid leasehold or a good and
defensible easement interest in all of the real property related to the
ownership or operation of the Assets, and (ii) good and valid title to (or good
and valid leases with respect to) all of its personal property used in the
ownership and operation of the Assets, free and clear of all Liens (other than
Permitted Liens and any encumbrance, mortgage or security interest created in
the Company Conveyance). Except as set forth on Schedule 4.13, the Assets,
together with the rights under the Transaction Documents, are sufficient to
permit Buyer to conduct the business related to the operation of the Assets as
required under the Gathering Agreement and the Third Party Gathering Agreement.
The business of each Seller Entity related to the Assets has and is being
operated, and the Asset Conveyances have been done, in a manner that does not
violate the terms of any Easements. Except as set forth on Schedule 4.13, all
Easements are valid and enforceable, except as the enforceability thereof may be
affected by bankruptcy, insolvency or other laws of general applicability
affecting the rights of creditors generally or principles of equity, and grant
the rights purported to be granted thereby and all rights necessary thereunder
for the current operation of the Assets. Except as set forth on Schedule 4.13,
there are no gaps in the Easements and no part of the tangible Assets is located
on property that is not subject to an Easement.
          (b) All of the plants, facilities and other tangible assets owned,
leased or used by the Seller Entities in the ownership or operation of the
Assets are to the Knowledge of Seller: (i) structurally sound with no known
defects, (ii) in good operating condition and repair, subject to ordinary wear
and tear, and (iii) not in need of maintenance or repair except for ordinary,
routine maintenance and repair.
          Section 4.14 Employees. The Company does not have, and has never had,
any employees.

15



--------------------------------------------------------------------------------



 



          Section 4.15 Books and Records. The books of account, minute books,
membership interest records books and other records of Seller relating to the
Company are complete and correct and have been maintained in accordance with
practices that are generally applicable to Seller.
ARTICLE 5
REPRESENTATIONS AND WARRANTIES REGARDING BUYER
     Buyer hereby represents and warrants to Seller as follows:
          Section 5.1 Organization of Buyer; Authority. Buyer is a limited
liability company, duly organized, validly existing and in good standing under
the Laws of the State of Texas and has all requisite power and authority to own,
lease and operate its properties and to carry on its business as now being
conducted. Buyer is duly qualified or licensed to do business as a foreign
entity in good standing in every jurisdiction in which such qualification is
required, except where the failure to be so duly qualified or licensed would not
have, or be reasonably expected to have, in the aggregate, a material adverse
effect on Buyer’s ability to perform its obligations under the Transaction
Documents to which it is a party, including its obligation to consummate the
transactions contemplated thereby.
          Section 5.2 Authorization; Enforceability. Buyer has the requisite
limited liability company power to execute and deliver the Transaction Documents
to which it is a party and to perform all obligations to be performed by it
thereunder. The execution and delivery by Buyer of the Transaction Documents to
which it is a party and the consummation of the transactions contemplated
thereby have been duly and validly authorized and approved by all requisite
limited liability company action on the part of Buyer. Each Transaction Document
to which Buyer is a party (a) has been duly and validly executed and delivered
by Buyer, and (b) constitutes a valid and binding obligation of Buyer,
enforceable against Buyer in accordance with its terms, subject to applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
similar Laws affecting creditors’ rights generally and subject, as to
enforceability, to general principles of equity.
          Section 5.3 No Violation; No Conflict. Except as would not reasonably
be expected to have a material adverse effect on Buyer’s ability to perform its
obligations under the Transaction Documents to which it is a party, including
its obligation to consummate the transactions contemplated thereby, and except
as set forth on Schedule 5.3, the execution and delivery by Buyer of the
Transaction Documents to which it is a party and the consummation of the
transactions contemplated thereby by Buyer, do not and shall not:
          (a) violate or conflict with any Law applicable to Buyer;
          (b) violate or conflict with any Organizational Document of Buyer; or
          (c) violate, conflict with, result in a breach of any provision of,
constitute a default (or an event that, with notice or lapse of time, or both,
would constitute a default) under, or result in the termination of or a right of
termination, cancellation or amendment under, any of the terms, conditions or
provisions of any Contract to which Buyer is a party or by which it or any of
its respective assets or properties may be bound.
          Section 5.4 Consents and Approvals. No material filing or registration
with, declaration or notification to, or order, authorization, consent or
approval of, any Governmental Authority or any other Person is required in
connection with the execution and delivery by Buyer of any Transaction Document
to which it is a party and the consummation of the transactions contemplated
thereby, except for: (a) the required filings, consents, approvals,
registrations, declarations, orders, authorizations and

16



--------------------------------------------------------------------------------



 



notices set forth on Schedule 5.4 (the “Buyer Approvals”); and (b) such
consents, approvals, orders, authorizations, notifications, registrations,
declarations and filings the failure of which to be obtained or made would not
reasonably be expected to have, individually or in the aggregate, a material
adverse effect on Buyer’s ability to perform its obligations under the
Transaction Documents to which it is a party, including its obligation to
consummate the transactions contemplated thereby.
          Section 5.5 Litigation. As of the Closing Date, there are no lawsuits,
claims, proceedings, investigations, reviews, audits or other actions before any
Governmental Authority pending or, to the Knowledge of Buyer, threatened in
writing by any Person against Buyer that would reasonably be expected to have,
individually or in the aggregate, a material adverse effect on Buyer’s ability
to perform its obligations under the Transaction Documents to which it is a
party, including its obligation to consummate the transactions contemplated
thereby; and (b) there is no order or unsatisfied judgment from any Governmental
Authority that would reasonably be expected to have, individually or in the
aggregate, a material adverse effect on Buyer’s ability to perform its
obligations under the Transaction Documents to which it is a party, including
its obligation to consummate the transactions contemplated thereby.
          Section 5.6 Brokers’ Fees. No broker, finder, investment banker or
other Person is entitled to any brokerage fee, finders’ fee or other commission
in connection with the transactions contemplated by this Agreement based upon
arrangements made by Buyer or any of its Affiliates or Representatives.
          Section 5.7 Financial Ability. Buyer will have, as of the Closing
Date, sufficient funds to pay the Purchase Price (in Dollars) and otherwise fund
(in Dollars) the consummation of the transactions contemplated by this Agreement
and satisfy (in Dollars) all other costs, expenses and obligations arising in
connection with this Agreement and the transactions contemplated hereby.
          Section 5.8 Independent Investigation. Buyer is an experienced and
knowledgeable investor in the oil and gas business and can bear the economic
risk of its investment in the Membership Interests pursuant to this Agreement
and the transactions contemplated hereby. Prior to entering into this Agreement
and the transactions contemplated hereby, Buyer was advised by and has relied
solely on its own legal, tax and other professional counsel concerning this
Agreement and the values of the Membership Interests and the Assets. In making
the decision to enter into and consummate this Agreement and the transactions
contemplated hereby, Buyer has relied solely on the basis of its own independent
valuation and due diligence investigation of the Membership Interests and the
Assets.
          Section 5.9 Investment Representation. Buyer is purchasing the
Membership Interests for its own account with the present intention of holding
the Membership Interests for investment purposes and not with a view to or for
sale in connection with any public distribution of the Membership Interests in
violation of any federal or state securities Laws. Buyer acknowledges that the
Membership Interests have not been registered under applicable federal and state
securities Laws and that the Membership Interests may not be sold, transferred,
offered for sale, pledged, hypothecated or otherwise disposed of unless such
transfer, sale, assignment, pledge, hypothecation or other disposition is
registered under the applicable federal and state securities Laws or pursuant to
an exemption from registration under applicable federal and state securities
Laws.
          Section 5.10 Accredited Investor. Buyer is an “accredited investor,”
as such term is defined in Regulation D of the Securities Act of 1933, as
amended. Buyer has such knowledge and experience in financial and business
matters that it is capable of evaluating the merits and risks of an investment
in the Membership Interests.

17



--------------------------------------------------------------------------------



 



          Section 5.11 Waiver of Other Representations.
          (a) BUYER ACKNOWLEDGES AND AGREES THAT:
          (i) EXCEPT FOR THOSE REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS
AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS, NEITHER SELLER NOR ANY OF ITS
AFFILIATES (INCLUDING THE COMPANY) OR REPRESENTATIVES HAS MADE OR IS MAKING ANY
REPRESENTATION OR WARRANTY WHATSOEVER, EXPRESS OR IMPLIED, AT LAW OR IN EQUITY,
IN RESPECT OF SELLER (OR THE COMPANY), ITS BUSINESS, OR ANY OF ITS ASSETS, THE
MEMBERSHIP INTERESTS, LIABILITIES OR OPERATIONS, INCLUDING WITH RESPECT TO
MERCHANTABILITY, FITNESS FOR ANY PARTICULAR PURPOSE, OR ANY FINANCIAL
PROJECTIONS OR FORECASTS RELATING TO SELLER, ITS AFFILIATES (INCLUDING THE
COMPANY), AND ANY SUCH OTHER REPRESENTATIONS AND WARRANTIES ARE HEREBY
DISCLAIMED; AND
          (ii) EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN OR IN THE OTHER
TRANSACTION DOCUMENTS, SELLER’S (AND, IF APPLICABLE, ITS AFFILIATES’) INTERESTS
IN THE MEMBERSHIP INTERESTS AND ITS INDIRECT INTEREST IN THE ASSETS ARE BEING
TRANSFERRED “AS IS,” “WHERE IS,” AND “WITH ALL FAULTS,” AND SELLER EXPRESSLY
DISCLAIMS ANY REPRESENTATIONS OR WARRANTIES OF ANY KIND OR NATURE, EXPRESS OR
IMPLIED, AS TO THE CONDITION, VALUE OR QUALITY OF THE COMPANY, THE ASSETS, THE
MEMBERSHIP INTERESTS, OR THE PROSPECTS (FINANCIAL OR OTHERWISE), RISKS AND OTHER
INCIDENTS OF THE MEMBERSHIP INTERESTS, THE COMPANY AND THE ASSETS.
          (b) BUYER HAS NOT RELIED ON ANY REPRESENTATION OR WARRANTY FROM SELLER
OR ANY OF ITS AFFILIATES OR REPRESENTATIVES EXCEPT AS SET FORTH IN THIS
AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS.
          (c) SELLER AND BUYER AGREE THAT THE DISCLAIMERS OF CERTAIN WARRANTIES
CONTAINED IN THIS SECTION 5.11 ARE “CONSPICUOUS” DISCLAIMERS FOR THE PURPOSES OF
ANY APPLICABLE LAW, RULE OR ORDER.
          Section 5.12 Nonreportability under the HSR Act. Buyer represents that
(a) it is its own “ultimate parent entity” for purposes of regulations set forth
at 16 C.F.R. §801.1(a)(3), and (b) it does not meet the size of person test set
forth in 15 U.S.C. §18a(a)(2)(B) of the HSR Act.
ARTICLE 6
COVENANTS
          Section 6.1 Confidentiality and Disclosure. Buyer and Seller
acknowledge that their respective confidentiality and disclosure rights and
obligations are established and governed by and subject to the terms of the
Confidentiality and Disclosure Agreement.
          Section 6.2 Approvals. Without limiting the generality of the
foregoing, the Parties shall (and shall use Reasonable Efforts to cause their
respective Representatives and Affiliates to) consult and cooperate with and
provide reasonable assistance to each other in: (a) obtaining, giving, and
making any Seller Approvals and Buyer Approvals required to be obtained after
(or otherwise impracticable to be obtained prior to) the Closing Date; and
(b) in general, consummating and making effective this

18



--------------------------------------------------------------------------------



 



Agreement and the transactions contemplated hereby; provided, however, that in
order to obtain any consent, license, permit, qualification, or other permission
or action, neither Party shall be required to pay any material consideration, to
divest itself of any of, or otherwise rearrange the composition of, its assets
or to agree to any conditions or requirements that would, individually or in the
aggregate, reasonably be expected to have a material adverse effect on such
Party.
          Section 6.3 Seller Marks. Buyer shall obtain no right, title,
interest, license or any other right whatsoever to use the word “SandRidge” or
any trademarks containing or comprising the foregoing, or any trademark
confusingly similar thereto or dilutive thereof (collectively, the “Seller
Marks”). From and after the Closing Date, Buyer agrees that it shall: (a) cease
using Seller Marks in any manner, directly or indirectly, except for such
limited uses as cannot be promptly terminated (e.g., signage, e-mail addresses,
and as a referral or pointer to any acquired website), and to cease such limited
usage of Seller Marks as promptly as possible after the Closing Date and in any
event within ninety (90) days following the Closing Date; and (b) remove, strike
over or otherwise obliterate all Seller Marks from all Assets and all other
materials owned, possessed or used by the Seller Entities or their Affiliates.
The Parties agree, because damages would be an inadequate remedy, that the
Seller Entities shall be entitled to seek specific performance and injunctive
relief as remedies for any breach of this Section 6.3 in addition to other
remedies available at law or in equity. This covenant shall survive
indefinitely, including following the termination of the Transaction Documents,
without limitation as to time.
          Section 6.4 Books and Records; Access. From and after the Closing
Date:
          (a) Seller and its respective Affiliates may retain a copy of any or
all of the due diligence materials and other books and records relating to the
Membership Interests, the Assets or the business or operation of the Assets, as
applicable, prior to the Closing Date.
          (b) Buyer shall preserve and keep a copy of all books and records of
the Seller Entities that relate to the use or ownership of the Membership
Interests or the Assets on or before the Closing Date in Buyer’s possession for
a period of at least seven (7) years after the Closing Date. After such seven
(7) year period, before Buyer shall dispose of any such books and records, Buyer
shall give Seller at least ninety (90) days’ prior written notice to such
effect, and Seller shall be given an opportunity, at its own cost and expense,
to remove and retain all or any part of such books and records as Seller may
select.
          Section 6.5 Permits. Seller shall provide all notices and otherwise
take all actions required to transfer or reissue any Permits as may be necessary
as a result of or in furtherance of the transactions contemplated by the
Transaction Documents. Seller shall use (and cause SR E&P to use) Reasonable
Efforts to cooperate with Buyer to provide information necessary to apply for
such Permits.
          Section 6.6 Tax Matters.
          (a) Transfer Taxes. Seller shall be responsible for any sales, use,
transfer, documentary, registration, stamp, real property transfer, recording,
gains, stock transfer, value-added and other similar Taxes and fees (“Transfer
Taxes”), if any, arising out of or in connection with the transactions described
in this Agreement, including the Asset Conveyances.
          (b) Tax Returns. Tax Returns that must be filed in connection with the
Transfer Taxes described in Section 6.6(a) shall be prepared and filed by
Seller. All other Tax Returns related to the Company, the Assets or the
Membership Interests shall be prepared and filed by, and the Taxes due with
respect to such Tax Returns shall be paid by, the Party responsible therefor
under applicable Law. However, if any Non-Income Tax Return to be filed by a
Party reflects a Non-Income Tax for which the

19



--------------------------------------------------------------------------------



 



other Party is responsible pursuant to Section 6.6(c), the Party preparing such
Tax Return shall furnish a draft thereof to the other Party at least thirty
(30) days prior to the due date of such Tax Return for such other Party’s review
and approval (which shall not be unreasonably withheld or delayed).
Notwithstanding anything to the contrary in this Section 6.6(b), Buyer shall be
responsible for all Texas franchise tax liability of the Company for periods
beginning on or after the Closing Date.
          (c) Responsibility for Non-Income Taxes. As between the Parties,
Seller shall be responsible for all Non-Income Taxes related to the Company, the
Assets or the Membership Interests for periods prior to and including the
Closing Date, and Buyer shall be responsible for all Non-Income Taxes related to
the Company, the Assets or the Membership Interests for periods beginning after
the Closing Date. For this purpose, Non-Income Taxes for any Tax year or period
with respect to the Company, the Assets or the Membership Interests that
includes the Closing Date (a “Straddle Period”) shall be allocated (i) to the
period prior to the end of the Closing Date by multiplying the amount of such
Taxes for the entire Straddle Period by a fraction the numerator of which is the
number of days in the Straddle Period up to and including the Closing Date and
the denominator of which is the number of days in the entire Straddle Period,
and (ii) to the period beginning after the Closing Date by multiplying the
amount of such Taxes for the entire Straddle Period by a fraction the numerator
of which is the number of days in the Straddle Period beginning after the
Closing Date and the denominator or which is the number of days in the entire
Straddle Period. If a Party has paid a Non-Income Tax pursuant to Section 6.6(b)
for which the other Party is responsible pursuant to this Section 6.6(c), the
responsible Party shall reimburse the paying Party for the amount of such Tax
promptly upon receipt of evidence of the payment of such Tax.
          (d) Cooperation. In connection with the preparation of Non-Income Tax
Returns and audit examinations or administrative or judicial proceedings
regarding Non-Income Tax liabilities related to the Company, the Membership
Interests, or the Assets, Buyer and Seller shall use their Reasonable Efforts to
cooperate fully with each other, including with respect to the furnishing or
making available during normal business hours of records, personnel (as
reasonably required), books of account, powers of attorney or other materials
necessary or helpful for the preparation of such Tax Returns, the conduct of
such audit examinations or the defense of such claims by Taxing Authorities as
to the imposition of such Taxes.
          (e) Tax Characterization. Seller and Buyer recognize and intend that
the transactions contemplated by this Agreement and the other Transaction
Documents will result, for federal income tax purposes, in the transfer of the
tax ownership of the Assets from Seller to Buyer, and neither Seller nor Buyer
shall file (and Seller shall cause SR E&P not to file) any federal Tax Return or
other federal Tax related documents or otherwise take any position with respect
to federal income Taxes that is inconsistent with such characterization.
          Section 6.7 Further Assurances; Duty to Cooperate. Subject to the
terms and conditions of this Agreement, at any time or from time to time after
the Closing Date, at any Party’s request and without further consideration, the
other Party shall execute and deliver (and, (i) in the case of Seller, Seller
shall cause SR E&P to execute and deliver and (ii) in the case of Buyer, Buyer
will cause the Company to execute and deliver) to such Party such other
instruments of sale, transfer, conveyance, assignment and confirmation, provide
such materials and information and take such other actions and execute and
deliver such other documents as such Party may reasonably request in order to
consummate the transactions contemplated by this Agreement. Seller and Buyer
agree to, and to cause their Affiliates (including, in the case of Seller, SR
E&P and, in the case of Buyer, the Company) and Representatives to, use their
Reasonable Efforts to cooperate with each other after the Closing Date in
connection with the transactions contemplated by this Agreement.

20



--------------------------------------------------------------------------------



 



          Section 6.8 Maintenance of Company Existence. Until the first
anniversary of the Closing Date, Buyer shall cause the legal existence of the
Company to be maintained and shall not allow the Company to be dissolved or
liquidated or merged into another entity.
          Section 6.9 Post Closing Date Assignments. At any time and from time
to time after the Closing Date, Buyer and the Company shall have the right to
request from Seller assignments of additional easements and rights-of-way that
Buyer or the Company deems necessary for the purpose of constructing expansions
of the Gathering System. Seller will promptly assign (and will cause SR Energy
and SR E&P to assign) any such easement or right-of-way to the Company, at no
additional cost to the Company or Buyer (other than the Purchase Price paid on
the Closing Date); provided that Seller shall be obligated to make any such
assignment only if: (a) Seller or any of its Affiliates owns such easement or
right-of-way, (b) there are no restrictions prohibiting the assignment of such
easement or right-of-way to the Company, and (c) assignment of such easement or
right-of-way would not limit the ability of Seller or its Affiliates to
construct, own or operate any Expansions or to conduct exploration and
production activities.
ARTICLE 7
DELIVERABLES
          Section 7.1 Seller’s Deliverables.
          (a) Prior to or contemporaneously with the execution of this
Agreement, Seller shall deliver (or, as applicable, cause SR Energy or SR E&P to
deliver) the following documents and other items to Buyer:
          (i) an executed counterpart of the Assignment of Membership Interests,
dated as of the Closing Date, in the form of Exhibit A (the “Assignment of
Membership Interests”);
          (ii) an executed counterpart of the Confidentiality and Disclosure
Agreement, dated as of the Closing Date, in the form of Exhibit B (the
“Confidentiality and Disclosure Agreement”);
          (iii) an executed certification of non-foreign status of Seller in the
form prescribed by Treasury Regulation § 1.1445-2(b)(2) (the “Certification of
Non-Foreign Status”);
          (iv) an executed Guaranty Agreement, dated as of the Closing Date, in
the form of Exhibit C (the “Seller Guaranty Agreement”);
          (v) an executed Guaranty Agreement, dated as of the Closing Date, in
the form of Exhibit D (the “SR E&P Guaranty Agreement”);
          (vi) an executed Guaranty Agreement, dated as of the Closing Date, in
the form of Exhibit E (the “SR Energy Company Guaranty Agreement”); and
          (vii) an executed Guaranty Agreement, dated as of the Closing Date, in
the form of Exhibit F (the “SR Energy Buyer Guaranty Agreement”).
          (b) As soon as reasonably practicable after the execution of this
Agreement, but, in any case no later than sixty (60) days after the Closing
Date, Seller shall deliver (or, as applicable, cause SR Energy or SR E&P to
deliver) the following documents and other items to Buyer:

21



--------------------------------------------------------------------------------



 



          (i) originals of all documents relating to the Easements, Company
Contracts and Records;
          (ii) originals of all of the books and records relating to the
Membership Interests, the Assets or the business or operation of the Assets,
prior to the Closing Date, as more fully described in Section 6.4(a); and
          (iii) original, executed copies of the Gathering Agreement, the O&M
Agreement, the Certificate of Formation, the LLC Agreement and the Third Party
Gathering Agreement.
          Section 7.2 Buyer’s Deliverables. Prior to or contemporaneously with
the execution of this Agreement, Buyer shall deliver the following documents and
other items to Seller:
          (a) an executed counterpart of the Assignment of Membership Interests;
and
          (b) an executed counterpart of the Confidentiality and Disclosure
Agreement.
ARTICLE 8
INDEMNIFICATION
          Section 8.1 Survival. All representations and warranties contained in
this Agreement shall survive for twelve (12) months after the Closing Date,
except that: (a) the representations and warranties contained in Section 4.9 and
the Fundamental Representations and Warranties shall survive indefinitely; and
(b) the representations and warranties in Section 4.8 shall survive until thirty
(30) days after the expiration of the applicable statute of limitations with
respect thereto. Notwithstanding the preceding sentence, any representation or
warranty in respect of which indemnity may be sought under this Agreement will
survive the time at which it would otherwise terminate pursuant to the preceding
sentence if written notice of the inaccuracy or breach of such representation or
warranty giving rise to such indemnity right has been given to the Party from
whom such indemnification may be sought prior to the time such representation or
warranty would have expired; provided that such right of indemnity shall
continue to survive and shall remain a basis for indemnification hereunder only
until the related claim for indemnification is resolved or disposed of in
accordance with the terms of this Article 8.
          Section 8.2 Indemnification.
          (a) Notwithstanding any investigation made by Buyer or on behalf of
Buyer, from and after the Closing Date, Seller will indemnify, defend and hold
harmless Buyer and its officers, members, directors, employees and Affiliates
(the “Buyer Indemnified Parties”) against any loss, cost, expense, liability,
damage, sanction, judgment, fine, or penalty, including reasonable attorney’s
and consultant’s fees and expenses (“Losses”) incurred or suffered as a result
of, relating to or arising out of: (i) any failure of any representation or
warranty made by Seller in this Agreement to be true and correct; (ii) the
breach of any covenant or agreement made or to be performed by Seller pursuant
to this Agreement; (iii) any noncompliance or liability relating to the Assets
and arising under or in connection with any Environmental Law or Constituents of
Concern, provided that such noncompliance occurred or such liability arose prior
to the Closing Date; and (iv) any failure by Seller to pay, perform or otherwise
discharge any of the Retained Liabilities. Notwithstanding anything herein to
the contrary, Seller shall not be liable under Section 8.2(a)(i), (A) except to
the extent the aggregate amount of Losses exceeds one hundred thousand Dollars
($100,000.00), or (B) for Losses in excess of one hundred million Dollars
($100,000,000.00); provided, however, that the limitation in clause (A) shall
not apply to any breach of representation or warranty set forth in Section 4.8
or to the Fundamental Representations and Warranties

22



--------------------------------------------------------------------------------



 



other than the representation and warranty contained in Section 4.13(b), and the
limitation in clause (B) shall not apply to any breach of representation or
warranty set forth in Sections 4.8 or 4.9 or to the Fundamental Representations
and Warranties; provided, further, that in no event shall Seller be liable under
Section 8.2(a)(i) for Losses in excess of two hundred million Dollars
($200,000,000) other than for breaches of the representations and warranties
contained in Section 3.1, 3.2, 3.3, 3.5, 4.1, 4.2, 4.3 or 4.4.
          (b) Notwithstanding any investigation made by Seller or on behalf of
Seller, from and after the Closing Date, Buyer will indemnify, defend and hold
harmless each Seller Entity and its officers, shareholders, directors, employees
and Affiliates (the “Seller Indemnified Parties”) against any and all Losses
incurred or suffered as a result of, relating to, or arising out of: (i) any
failure of any representation or warranty made by Buyer in this Agreement to be
true and correct; (ii) the breach of any covenant or agreement made or to be
performed by Buyer pursuant to this Agreement; and (iii) the operation of the
Assets after the Closing Date to the extent such Losses are not incurred or
suffered as a result of any act or omission of any Seller Entity or any of their
respective Affiliates.
          (c) THE INDEMNIFICATION PROVISIONS IN THIS ARTICLE 8 SHALL BE
ENFORCEABLE REGARDLESS OF WHETHER ANY PERSON (INCLUDING THE PERSON FROM WHOM
INDEMNIFICATION IS SOUGHT) ALLEGES OR PROVES THE SOLE, CONCURRENT, CONTRIBUTORY
OR COMPARATIVE NEGLIGENCE OF THE PERSON SEEKING INDEMNIFICATION OR THE SOLE OR
CONCURRENT STRICT LIABILITY IMPOSED UPON THE PERSON SEEKING INDEMNIFICATION.
          Section 8.3 Procedures. Claims for indemnification under this
Agreement shall be asserted and resolved as follows:
          (a) If any Person who or that is entitled to seek indemnification
under Section 8.2 (an “Indemnified Party”) receives notice of the assertion or
commencement of any claim asserted against such Indemnified Party by a third
party (a “Third Party Claim”) in respect of any matter that is subject to
indemnification under Section 8.2, the Indemnified Party shall promptly:
(i) notify the Party from whom indemnification is sought (the “Indemnifying
Party”) of the Third Party Claim; and (ii) transmit to the Indemnifying Party a
written notice (a “Claim Notice”) describing in reasonable detail the nature of
the Third Party Claim, a copy of all papers served with respect to such Third
Party Claim (if any), the Indemnified Party’s best estimate of the amount of
Losses attributable to the Third Party Claim, and the basis of the Indemnified
Party’s request for indemnification under this Agreement. Failure to timely
provide such Claim Notice shall not affect the right of the Indemnified Party’s
indemnification hereunder, except to the extent the Indemnifying Party is
prejudiced by such delay or omission.
          (b) The Indemnifying Party shall have the right to defend the
Indemnified Party against such Third Party Claim. If the Indemnifying Party
notifies the Indemnified Party that the Indemnifying Party elects to assume the
defense of the Third Party Claim (which such election shall be without prejudice
to the right of the Indemnified Party to dispute whether such claim is an
indemnifiable Loss under this Article 8), then the Indemnifying Party shall have
the right to defend such Third Party Claim with counsel selected by such
Indemnifying Party, and by all appropriate proceedings, to a final conclusion or
settlement at the sole and absolute discretion of the Indemnifying Party. The
Indemnifying Party shall have full control of such defense and proceedings,
including any compromise or settlement thereof; provided that the Indemnifying
Party shall not enter into any settlement agreement without the written consent
of the Indemnified Party (which consent shall not be unreasonably withheld,
conditioned or delayed); provided, further, that such consent shall not be
required if the settlement agreement: (i) contains a complete and unconditional
general release by the Person asserting the Third Party Claim to all Indemnified
Parties affected by the claim; (ii) does not contain any sanction or restriction
upon the conduct of any business by the Indemnified Party or its Affiliates; and
(iii) does not have a material

23



--------------------------------------------------------------------------------



 



adverse Tax consequence with respect to the Company, the Assets or the
Membership Interests after the Closing Date. If requested by the Indemnifying
Party, the Indemnified Party agrees, at the sole cost and expense of the
Indemnifying Party, to cooperate with the Indemnifying Party and its counsel in
contesting any Third Party Claim that the Indemnifying Party elects to contest,
including the making of any related counterclaim against the Person asserting
the Third Party Claim or any cross complaint against any Person (other than the
Indemnifying Party or any of its Affiliates or otherwise related parties). The
Indemnified Party may participate in (but in no case control) any defense or
settlement of any Third Party Claim controlled by the Indemnifying Party
pursuant to this Section 8.3(b); provided that, the Indemnified Party shall bear
its own costs and expenses with respect to any such participation.
          (c) If the Indemnifying Party does not notify the Indemnified Party
that the Indemnifying Party elects to defend the Indemnified Party pursuant to
Section 8.3(b), then the Indemnified Party shall have the right to defend, and
be reimbursed for its reasonable cost and expense (but only if the Indemnified
Party is actually entitled to indemnification under this Article 8) in regard to
the Third Party Claim, with counsel selected by the Indemnified Party (who shall
be reasonably satisfactory to the Indemnifying Party), and by all appropriate
proceedings (which proceedings shall be prosecuted diligently by the Indemnified
Party). In such circumstances, the Indemnified Party shall defend any such Third
Party Claim in good faith and have full control of such defense and proceedings;
provided, however, that the Indemnified Party may not enter into any compromise
or settlement of such Third Party Claim if indemnification is to be sought under
this Article 8 without the Indemnifying Party’s consent (which consent shall not
be unreasonably withheld, conditioned or delayed). The Indemnifying Party may
participate in, but not control, any defense or settlement controlled by the
Indemnified Party pursuant to this Section 8.3(c), and the Indemnifying Party
shall bear its own costs and expenses with respect to any such participation.
          (d) Any claim by an Indemnified Party on account of Losses that does
not result from a Third Party Claim (a “Direct Claim”) will be asserted by
giving the Indemnifying Party reasonably prompt written notice thereof, but in
any event not later than thirty (30) days after the Indemnified Party becomes
aware, or should have become aware through the exercise of reasonable and
diligent inquiry, of such Direct Claim. Such notice by the Indemnified Party
shall describe the Direct Claim in reasonable detail, include copies of all
available material written evidence thereof, and indicate the estimated amount,
if reasonably practicable, of damages that have been sustained by the
Indemnified Party. The Indemnifying Party will have a period of five
(5) Business Days to respond in writing to such Direct Claim. If the
Indemnifying Party does not so respond within such five (5) Business Day period,
the Indemnifying Party will be deemed to have rejected such Direct Claim, in
which event the Indemnified Party will be free to pursue such remedies as may be
available to the Indemnified Party under the terms and subject to the provisions
of this Agreement.
          (e) Any indemnification payment made pursuant to this Agreement shall
be net of any insurance proceeds realized by and paid to the Indemnified Party
in respect of such claim, and the amount of any Loss shall take into account any
Tax or other benefits attributable to the circumstance or event giving rise to
such Loss, assuming for such purpose that any Tax loss, deduction or similar
item is utilized at a thirty six percent (36%) effective Tax rate and that any
Tax credit offsets Tax liability on a Dollar-for-Dollar basis.
          Section 8.4 Exclusive Remedy and Release. The indemnification and
remedies set forth in this Article 8 shall, from and after the Closing Date,
constitute the sole and exclusive remedies of the Parties with respect to any
breach of representation or warranty or non-performance, partial or total, of
any covenant or agreement contained in this Agreement; provided, however, that
nothing in this Section 8.4 shall prevent either Party from seeking injunctive
or equitable relief in pursuit of its indemnification claims under this
Article 8.

24



--------------------------------------------------------------------------------



 



ARTICLE 9
MISCELLANEOUS
          Section 9.1 Successors and Assigns. This Agreement (and all covenants,
rights, obligations, and agreements created hereunder) shall be binding upon,
and inure to the benefit of, the Parties and their respective successors and
permitted assigns. Neither Party shall assign this Agreement or any part hereof
without the prior written consent of the other Party.
          Section 9.2 Notices. All notices, requests and other communications
hereunder must be in writing and will be deemed to have been duly given only if
delivered personally, by facsimile transmission, by reputable national overnight
courier service or by registered or certified mail (postage prepaid) to the
Parties at the following addresses (or facsimile numbers), as applicable:

            If to Buyer, to:   TCW Pecos Midstream, L.L.C.       c/o TCW Asset
Management Company       333 Clay Street, Suite 4150       Houston, Texas 77002
      Telephone No.: 713.615.7423       Facsimile No.: 713.615.7460      
Attention: Clayton R. Taylor             with a copy to:   TCW Asset Management
Company       865 South Figueroa Street, Suite 1800       Los Angeles,
California 90017       Telephone No. 213.244.0044       Facsimile No.:
213.244.0604       Attention: R. Blair Thomas             If to Seller, to:  
SandRidge Midstream, Inc.       123 Robert S. Kerr Avenue       Oklahoma City,
Oklahoma 73102       Telephone No.: 405.429.5500       Facsimile No.:
405.429.5988       Attention: President             with a copy to:   General
Counsel       SandRidge Energy, Inc.       123 Robert S. Kerr Avenue      
Oklahoma City, Oklahoma 73102       Telephone No.: 405.429.5500       Facsimile
No.: 405.429.5983

or to such other address or addresses (or facsimile numbers) as the Parties may
from time to time designate in writing.

25



--------------------------------------------------------------------------------



 



          Section 9.3 Counterparts. This Agreement may be executed in any number
of counterparts, each of which shall be considered an original, and all of which
shall be considered one and the same instrument.
          Section 9.4 Rights. The failure of either Party to exercise any right
granted hereunder shall not impair nor be deemed a waiver of that Party’s
privilege of exercising that right at any subsequent time or times.
          Section 9.5 Amendments. This Agreement may not be amended or modified
in any manner except by a written document signed by the Parties that expressly
amends this Agreement.
          Section 9.6 No Waiver. No waiver by either Party of any of the
provisions of this Agreement shall be deemed or shall constitute a waiver of any
other provision hereof (whether or not similar), nor shall such waiver
constitute a continuing waiver unless expressly provided. No waiver shall be
effective unless made in writing and signed by the Party to be charged with such
waiver.
          Section 9.7 Governing Law; Jurisdiction.
          (a) This Agreement shall be governed by, construed, and enforced in
accordance with the laws of the State of Texas, without regard to choice of law
principles that would require the application of the laws of any other
jurisdiction.
          (b) Each Party agrees that the appropriate, exclusive and convenient
forum for any disputes between any of the Parties arising out of this Agreement
or the transactions contemplated hereby shall be in any state or federal court
in Houston or Dallas, Texas, and each of the Parties irrevocably submits to the
jurisdiction of such courts solely in respect of any legal proceeding arising
out of or related to this Agreement or the transactions contemplated hereby. The
Parties further agree that the Parties shall not bring suit with respect to any
disputes arising out of this Agreement or the transactions contemplated hereby
in any court or jurisdiction other than the above specified courts.
          (c) To the extent that any Party has or hereafter may acquire any
immunity from jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) with respect to itself or its property, each
such Party hereby irrevocably (i) waives such immunity in respect of its
obligations with respect to this Agreement, and (ii) submits to the personal
jurisdiction of any court described in Section 9.7(b).
          (d) Each Party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby in any court referred to in Section 9.7(b). Each of the Parties hereby
irrevocably waives, to the fullest extent permitted by applicable Law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
          Section 9.8 Jury Waiver. THE PARTIES HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE, TO THE FULLEST EXTENT THEY MAY LEGALLY AND EFFECTIVELY DO
SO, THE RIGHT TO A JURY IN ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
          Section 9.9 Limitation of Liability. NOTWITHSTANDING ANYTHING IN THIS
AGREEMENT TO THE CONTRARY, NEITHER PARTY SHALL BE LIABLE TO THE

26



--------------------------------------------------------------------------------



 



OTHER PARTY FOR SPECIAL, INDIRECT, CONSEQUENTIAL, PUNITIVE OR EXEMPLARY DAMAGES
SUFFERED BY SUCH PARTY RESULTING FROM OR ARISING OUT OF THIS AGREEMENT OR THE
BREACH HEREOF OR UNDER ANY OTHER THEORY OF LIABILITY, WHETHER TORT, NEGLIGENCE,
STRICT LIABILITY, BREACH OF CONTRACT, WARRANTY, INDEMNITY, OR OTHERWISE,
INCLUDING, LOSS OF USE, INCREASED COST OF OPERATIONS, LOSS OF PROFIT OR REVENUE,
OR BUSINESS INTERRUPTIONS. IN FURTHERANCE OF THE FOREGOING, EACH PARTY RELEASES
THE OTHER PARTY AND WAIVES ANY RIGHT OF RECOVERY FOR SPECIAL, INDIRECT,
CONSEQUENTIAL, PUNITIVE, OR EXEMPLARY DAMAGES SUFFERED BY SUCH PARTY REGARDLESS
OF WHETHER ANY SUCH DAMAGES ARE CAUSED BY THE OTHER PARTY’S NEGLIGENCE (AND
REGARDLESS OF WHETHER SUCH NEGLIGENCE IS SOLE, JOINT, CONCURRENT, ACTIVE,
PASSIVE, OR GROSS NEGLIGENCE), FAULT, OR LIABILITY WITHOUT FAULT; PROVIDED,
HOWEVER, THE FOREGOING SHALL NOT BE CONSTRUED AS LIMITING AN OBLIGATION OF A
PARTY HEREUNDER TO INDEMNIFY, DEFEND, AND HOLD HARMLESS THE OTHER PARTY AGAINST
CLAIMS ASSERTED BY UNAFFILIATED THIRD PARTIES, INCLUDING, BUT NOT LIMITED TO,
THIRD PARTY CLAIMS FOR SPECIAL, INDIRECT, CONSEQUENTIAL, PUNITIVE, OR EXEMPLARY
DAMAGES.
          Section 9.10 No Third Party Beneficiaries. Except for the Persons
indemnified hereunder, this Agreement is for the sole benefit of the Parties and
shall not inure to the benefit of any other Person whomsoever or whatsoever, it
being the intention of the Parties that no third Person shall be deemed a third
party beneficiary to this Agreement.
          Section 9.11 Further Assurances. Subject to the terms and conditions
set forth in this Agreement, each Party shall take such acts and execute and
deliver such documents as may be reasonably required to effectuate the purposes
of this Agreement.
          Section 9.12 Expenses. Except as otherwise expressly provided herein,
each Party shall bear its own expenses incurred in connection with this
Agreement and the transactions contemplated hereby whether or not such
transactions shall be consummated, including all fees of its legal counsel,
financial advisers, accountants and other Representatives.
          Section 9.13 Entire Agreement. This Agreement (together with the
schedules and exhibits), the Confidentiality and Disclosure Agreement, and the
other Transaction Documents, constitute the entire agreement among the Parties
and supersede any other agreements, whether written or oral, that may have been
made or entered into by the Parties or any of their respective Affiliates
relating to the transactions contemplated hereby and thereby.
          Section 9.14 Schedules.
          (a) Unless the context otherwise requires, all capitalized terms used
on the Schedules shall have the respective meanings assigned in this Agreement.
No reference to or disclosure of any item or other matter on the Schedules shall
be construed as an admission, acknowledgment, or indication that such item or
other matter is material or that such item or other matter is required to be
referred to or disclosed on the Schedules. No disclosure on the Schedules
relating to any possible breach or violation of any agreement, Law, or Permit
shall be construed as an admission or indication that any such breach or
violation exists or has actually occurred.
          Section 9.15 Publicity. All press releases or other public
communications of any nature whatsoever relating to the transactions
contemplated by this Agreement (and the execution of this

27



--------------------------------------------------------------------------------



 



Agreement) shall be subject to the prior written consent of both Buyer and
Seller, which consent shall not be unreasonably withheld, conditioned or
delayed; provided, however, that nothing herein shall prevent a Party from
publishing such press releases or other public communications as is necessary to
satisfy such Party’s obligations under applicable Law or under the rules of any
listing authority or stock exchange.
          Section 9.16 Headings. The headings and captions in this Agreement
have been inserted for convenience of reference only and shall not define or
limit any of the terms and provisions hereof.
          Section 9.17 Rights and Remedies. Except as otherwise provided in this
Agreement, each Party reserves to itself all rights, counterclaims, other
remedies, and defenses to which such Party is or may be entitled arising from or
out of this Agreement or as otherwise provided by Law.
          Section 9.18 No Inducements. No director, employee, or agent of any
Party shall give or receive any commission, fee, rebate, gift or entertainment
of significant cost or value in connection with this Agreement.
          Section 9.19 No Partnership. Nothing contained in this Agreement shall
be construed to create an association, trust, partnership or joint venture or
impose a trust, fiduciary, or partnership duty, obligation, or liability on or
with regard to either Party.
          Section 9.20 Rules of Construction. In construing this Agreement, the
following principles shall be followed:
          (a) no consideration shall be given to the fact or presumption that
one Party had a greater or lesser hand in drafting this Agreement;
          (b) examples shall not be construed to limit, expressly or by
implication, the matter they illustrate;
          (c) the word “includes” and its syntactical variants mean “includes,
but is not limited to” and corresponding syntactical variant expressions; and
          (d) the plural shall be deemed to include the singular and vice versa,
as applicable.
[Signature Page Follows]

28



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF this Agreement has been duly executed and delivered by
each Party as of the date first above written.

            SELLER:

SANDRIDGE MIDSTREAM, INC.
      By:   /s/ Richard J. Gognat     Name:   Richard J. Gognat      Title:  
Senior Vice President     

            BUYER:

TCW PECOS MIDSTREAM, L.L.C.

By:  TCW Asset Management Company, its Manager:       By:   /s/ Clayton R.
Taylor         Clayton R. Taylor        Vice President            By:   /s/ Kurt
A. Talbot         Kurt A. Talbot        Managing Director     

Signature Page to
Membership Interest Purchase Agreement

